DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and because it contains legal phraseology, such as “means”. Furthermore, terms such as “the disclosure relates to” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11, “to connect each independent” is grammatically incorrect.  Appropriate correction is required. 
Claim 9 is objected to because of the following informalities:  line 3, the comma after “and” is grammatically incorrect.  Appropriate correction is required. 
Claims 10 and 11 are objected to because of the following informalities:  “a second arm connected outside end of the first arm” and “and continues inclined forward” are grammatically incorrect.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation being interpreted under 35 U.S.C. 122(f) is “drive means” in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an independent supporting structure connected by each scoop. The relationship between the supporting structure and the scoop is unclear. The limitation is written as if the scoop is making a connection between the supporting structure and something else. It is unclear what is being connected to the supporting structure by the scoop. 
Claim 1 recites the limitation "the upper ends of straight or curved fixed channels" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites in lines 11-12 “each independent supporting structure”, which implied more than one supporting structure. However, only one is recited in line 9. 
Claim 1 also recites in line 10 a first shaft placed in the housing to rotate on its own axis. It is unclear how placing a shaft in the housing causes the shaft to rotate.
Claim 1 also recites in lines 13-14 a second shaft placed in the housing to rotate on its own axis. Similarly, it is unclear how placing a shaft in the housing causes the shaft to rotate.
Claim 1 recites the limitation "its own axis" in lines 10 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites at least two first shafts. It is unclear if these shafts are in addition to the at least one first shaft of claim 1, or the same. 
Claim 2 recites the limitation "the central part of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 also recites the two shafts are equidistantly distributed. It is unclear how this distance is measured, i.e. equidistant to what?
Claim 2 recites at least two second shafts. It is unclear if theses second shafts are the same or different from the at least one second shaft of claim 1.
Claim 2 recites the second shafts being placed on each side of the first shafts. It is unclear how a single shaft can be placed on each side of the first shaft. 
Claim 7 recites at least two independent supporting structures. It is unclear if these are the same or different from the supporting structure of claim 1.
Claim 7 also recites at two independent supporting structures placed in opposite position and one underneath the other, in staggered form. It is unclear what the opposite positions are relative to.  The orientation of the structures is unclear. How can two structures be opposite, one underneath the other and staggered.
Claim 8 recites at least two independent supporting structures. It is unclear if these are the same or different from the supporting structure of claim 1.
Claim 9 recites an arm inclined projected upwards and forwards. It is unclear how the inclination is measured, i.e. inclined referenced to what? 
Claim 9 also recites a lower middle part of a first scoop. It is unclear what is a lower middle part, since a middle part is not a lower part and a lower part is not a middle part. So, what is a considered a lower middle part, or is the arm coupled to a lower or a middle part?  
Claim 9 recites the limitation "the lower middle part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the top end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the central part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a first arm connected to the support base which is horizontally projected from the central part outwards” It is unclear if it is the first arm or the support base that is horizontally projected.
Claim 11 recites the limitation "the top end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the central part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a first arm connected to the support base which is horizontally projected from the central part outwards” It is unclear if it is the first arm or the support base that is horizontally projected.
Claim 15 recites at least one second shaft. It is unclear if this second shaft is the same or different from the at least one second shaft of claim 1.
Claim 15 recites the limitation "its own axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites two gear sections. It is unclear if these gear sections are in addition to the second gear section of claim 1 or includes the second gear section of claim 1.
Claim 16 recites at least one second shaft. It is unclear if this second shaft is the same or different from the at least one second shaft of claim 1.
Claim 16 recites the limitation "its own axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites three gear sections. It is unclear if these gear sections are in addition to the second gear section of claim 1 or includes the second gear section of claim 1.
Claim 17 recites at least two first shafts. It is unclear if these first shafts are the same or different from the at least one first shaft of claim 1.
Claim 17 recites the limitation "the central part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites two second shafts. It is unclear if these second shafts are the same or different from the second shaft of claim 1.
Claim 17 recites two second gear sections. It is unclear if these gear sections are in addition to the second gear section of claim 1 or includes the second gear section of claim 1.
Claim 17 recites the two first shafts are equidistantly distributed in a position one behind the other. It is unclear how this distance is measured, i.e. equidistant to what?
Claim 18 recites two second gear sections. It is unclear if these gear sections are in addition to the second gear section of claim 1 or includes the second gear section of claim 1.
Claim 18 also recites “each first gear section of at least two first shafts alternately placed.” What is alternately placed? It is also unclear if each first gear is coupled to two 
Claim 19 recites moving the movable platform with a lateral movement outward or inward. It is unclear what reference point is used for the movement. The platform is moving inward or outward from what? Furthermore, what is the platform in relation to the gob distributor?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (3,597,187) and Rodriguez-Wong et al. (5,637,128).  Trudeau teaches a gob distributor comprising a plurality of arcuate scoops located above a housing, wherein the upper end of each of the scoops is aligned with at least one feeder orifice (col.1 lines 12-16), and the lower end is move radially so as to coincide with an upper end of a fixed straight channel of a forming machine, for supplying gobs to article forming molds (col. 1 lines 16-21, 45-53, col. 2 lines 39-42, figures 1, 3-4). Trudeau further teaches each scoop further comprising an independent supporting structure (21), a first vertical shaft (22) located within a housing (26) and rotatable about its own axis, the first vertical shaft with an upper end that extends outside the housing and connected to the independent supporting structure (col. 2 lines 69-72, col. 3 lines 1, 5-10, figure 2). .
Regarding claim 8, it would appear from figure 2, the upper end of the supporting structures in direct contact with the scoops have a shape that compliments the cylindrical shape of the scoops, thus these upper ends cups the scoops and have a “C” shape.
Regarding claims 15 and 16, Rodriguez-Wong appears to teach in figure 1, two and three gear sections equidistantly distributed on the second shaft.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (3,597,187) and Rodriguez-Wong et al. (5,637,128) as applied to claim 1 above, and further in view of Umezono et al. (5,018,403). Trudeau teaches a worm gear and worm associated with the second shaft, but doesn’t specify a double envelope transmission. Umezono teaches a worm having double envelope transmissions are well known in the art, and comprises a gear sector that appears to be fan shaped, and envelope worm (figure 1, col. 2 lines 57-65, col. 3 lines 5-7).  Umezono teaches such . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (3,597,187) and Rodriguez-Wong et al. (5,637,128) as applied to claim 1 above, and further in view of Hermening et al. (2005/0022559).  Trudeau and Rodriguez-Wong teach motor as a drive means, but do not specify a servomotor. Hermening teaches it is well known to use a servomotor for provide for rotational drive for a worm screw and wheel for movement of a scoop in a gob distributor ([0003]-[0007]). As is known for servomotor, precision control of linear or angular motion is provided. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a servomotor as the drive means, as it a common motor used for moving scoops in a gob delivery apparatus, while providing for precise linear and angular movements.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (3,597,187) and Rodriguez-Wong et al. (5,637,128) as applied to claim 1 above, and further in view of Oetjen et al. (5,956,997) and Maeda et al. (2006/0191736). Trudeau teaches a bearing on the housing for mounting the shaft (col. 3 lines 5-8), but does not specify an axial needle roller bearing. Oetjen teaches axial needle roller bearings are used for supporting a spindle (shaft) to allow for a worm gear to transform a rotary motion into a linear motion (col. 1 lines 4-8). Maeda teaches a gear housing with a worm gear .
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (3,597,187) and Rodriguez-Wong et al. (5,637,128) as applied to claim 1 above, and further in view of Sharp (3,715,932).  Trudeau fails to teach cooling the housing containing the gears. Sharp teaches transmissions of worm and gear type produces substantial heat due to friction between the intermeshing gears (col. 1 lines 3-6). Sharp teaches the gears are contained within a housing, wherein the housing comprises cooling fins along the exterior surface of the housing for dissipating heated within the housing (col. 3 lines 31-50).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for housing with cooling fins to help cool off the housing in the apparatus of Trudeau, as heat is expected to be generated from friction among the gears.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741